 In the Matter of BURNETTE CASTINGS COMPANYandUNITED ELEC-TRICAL, RADIO AND MACHINE WORKERS OF AMERICA, AND LOCAL 931,UNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,AFFILIATED WITH THE CIOCase No. 7-C-1611.-Decided August31,1948Mr. Harry N.Casselman,of Detroit,Mich.,for the Board.Fyffe & Clarke,by Mr. John Harrington,of Chicago,Ill., for theRespondent.Mr. Robert S. Feldmnan,of Benton Harbor, Mich., for the Union.DECISIONANDORDER'On June 17, 1947, Trial Examiner Robert N. Denham issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the Respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.We agree with the Trial Examiner that the Respondent discrim-inatorily discharged Lynn Davis, John Dorkowski, Glenn Fuller, RoyFuller,GilbertHitchcock, Peter Kruslak, Lovell Martin,William.'The power of the Board to issue a Decision and Order in a case such as the instant one,where the charging union has not complied with the filing requirements specified in Section9 (f), (g), and (h) of the National Labor Relations Act, as amended, was decided by theBoard inMatterof Marshalland Bruce Company, 75N. L. R. B. 90.2Section 8 (1) and 8 (3) of the National LaborRelationsAct, which theTrial Examinerfound was violated, are continued in Section 8 (a) (1) and 8 (a) (3) of the Act, as amendedby the Labor Management Relations Act, 1947.79 N. L. R. B., No. 56.398 BURNETTE CASTINGS COMPANY399Arvin Martin, Bert Morrison, Oris Michels, Clint Skyrme, JohnSweeney, and Verl Taylor, in violation of the Act. In so agreeing,however, we do not rely on the testimony of employee Morrison that,2 or 3 days prior to the discharges, he apprised Superintendent Pugs-ley of the union activity in the plant.Aside from Morrison's testi-mony, there is convincing evidence, as set forth in the IntermediateReport, that at all times material herein, the Respondent had knowl-edge of the employees' intentions and efforts to join the Union.2.The Respondent contends, and we agree, that it should not be-required to reinstate Verl Taylor. In September 1946, after his dis-charge, Taylor voluntarily enlisted in the United States Army.Histestimony at the hearing convinces us that he has no present intentionor desire to return to the Respondent's employ. The Respondent fur-ther contends, however, that Taylor and certain other named com-plainants 3 made no reasonable effort to obtain other employment andtherefore are not entitled to back pay.The record shows that thesecomplainants registered with the U. S. Employment Service and theMichigan Unemployment Compensation Commission and that theRespondent offered no evidence that any of them rejected an offer of,or gave up, desirable new employment.We therefore find, in accord-ance with the policy enunciated in theOhio Public Servicecase,4 thatthe Respondent's contention is without merit.We shall, accordingly,order reinstatement with back pay for all discriminatorily dischargedemployees except Taylor.As to the latter, we shall order back payfrom the date of his discharge to the date of his enlistment.ORDERUpon the entire record in the case, and pursuantto Section 10 (c)of the National Labor Relations Act, the NationalLabor RelationsBoard hereby orders that the Respondent,BurnetteCastings Com-pany,Hartford,Michigan, and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in UnitedElectrical,Radio and Ma-chineWorkers of America and Local 931 thereof,affiliatedwith the3Roy- Fuller, Clint Skyrme, Bert 'Morrison.4Matter of Ohio PublicService Company,52 N. L. R. B 725,in which the Board held thatregistration with the U.S.Employment Service shall be conclusiveevidencethat a reason-able search for employment has been made, and that "wheresuch registration is shown, theemployerwillbe restricted to proof that the dischargee,without good cause, rejected anoffer of, orgave up,desirable new employment."At the compliancestage, the Respondentis still privilegedto prove thatthe complainantshave wilfullyincurred a loss of earnings,in which case the Boardreservesthe right to conduct such furtherhearings and to makesuch furtherfindings as the evidence warrants.SeeMatterofMontgomery HardwoodFloor ing Co.,Inc ,72 N. L. R. B. 113. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, or in any other labor organization of its employees,by dis-charging or refusing to reinstate any of its employees or by discrim-inating in any other manner in regard to their hire and tenure of em-ployment,or any term or condition of their employment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist United Electrical,Radio andMachine Workers of America and Local 931 thereof,or any otherlabor organization,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Lynn Davis,John Dorkowski,Glenn Fuller, Roy Fuller,GilbertHitchcock,PeterKruslak, Lovell Martin,William ArvinMartin, Bert Morrison,Oris Michels, Clint Skyrme, and John Sweeneyfull and immediate reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights and privileges ;(b)Make whole the said persons named in the preceding paragraphfor any loss of pay they may have suffered by reason of the Respon-dent's discrimination against them,by payment to each of them of asum of money equivalent to that which he normally would have earnedas wages during the period from the date of his discharge,June 8,1946,to the date of the Respondent's offer of reinstatement, less his netearnings,if any, during said period;(c)Make whole Verl. Taylor for any loss of pay he may havesuffered by reason of the Respondent'sdiscrimination against him,by payment to him of a,sum of money equal to the amount which henormally would have earned as wages during the period from June 8,1946,to the date of his enlistment in the United States Army,less hisnet earnings during said period;(d)Post in its plant at Hartford,Michigan,copies of the noticeattached hereto, marked "Appendix A." 5Copies of such notice, tobe furnished by the Regional Director for the Seventh Region, shall,after being duly signedby theRespondent's representative,be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty(60) consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be takenby theRespondent to insure5 In the event that this Order is enforced by decree of a Circuit Court of Appeals, there"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING " BURNETTECASTINGS COMPANY401that the said notices are not altered,defaced, orcovered by any othermaterial;(e)Notify the Regional'Director for the Seventh Region in writ-ing, within ten (10)days from the date of this Order, what steps theRespondent has taken to comply therewith.AND ITIS FURTHER ORDERED that the complaint,insofaras itallegesthat the Respondent discriminatorily discharged Alice Brown,threat-ened to discharge employees who failed to vote against the Union inthe consent election of September 13, 1946, and engaged in surveillanceof, union meetings,be, and it hereby is, dismissed.MEMBERGRAY took 110 part in theconsiderationof theabove De-cision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manlier interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,andLOCAL931,THEREOF, AFFILIATED WITH THECIO,Orailyother labororgani-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and snake them whole for any loss of pay suffered as a result of the discrimination.Lynn DavisBert MorrisonGlenn FullerGilbert HitchcockRoy FullerClint SkyrmeWilliam Arvin MartinOris MichelsLovell MartinJohn SweeneyJohn DorkowskiPeter KruslakWe will make Verl Taylor whole for any loss of pay suffered as aresult of the discrimination from the date of his discharge to the dateof his enlistment in the United States Army.All our employees are free to become or remain members of theabove-named union or airy, other labor organization.We will not dis- 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDcriminate in regard to hire or tenure of employment or any term ofcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.BURNETTE CASTINGS COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated-------------------- (-NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTHarry N. Casselnaan, Esq,of Detroit, Mich, for the Board.Robert S. Feldman, Esq.,of Benton Harbor, Mich., for the Union.Fyffe & Clarke,byJohn Harrington, Esq.,of Chicago, Ill., for the respondentSTATEM NT OF THE CASEUpon an amended charge duly filed by United Electrical, Radio and Machine-Workers of America, CIO, and Local 931, United Electrical, Radio and Machineworkers of America, CIO, herein called the Union, the National Labor RelationsBoard, by its Regional Director for the Seventh Region (Detroit, Michigan),issued its complaint dated February 7, 1947, against Burnette Castings Companyat Hartford, Michigan, herein called Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and amendedcharge together with notices of hearing thereon were duly served upon theRespondent and the Unionwith respect to unfair labor practices, the coi._,ilaint alleges in substance thaton or about June 7, 1946, and June 8, 1946, Respondent discharged 14 named em-ployees and at all times since then has retused to reinstate such employees forthe reason that each of them joined and assisted a labor organization and engagedin concerted activities with other employees of Respondent's plant for purposesof collective bargaining and other mutual aid and protection, and that Respondentthereby engaged in unfair labor practices within the meaning of Section S (3)of the Act; and that from on or about January 1, 1945, up to the date of thecomplaint Respondent, by its officers and agents, interfered with, restrained, andcoerced and Is continuing to interfere with, restrain, and coerce its employeesin the exercise of the rights guaranteed in Section 7 of the Act in that it has:(a)made statements to its employees indicating Respondent's hostility to theorganization of the employees by the Union or any other labor organization, (b)threatened to discharge employees who joined or were active in behalf of theUnion or any other labor, organization, (c) threatened to close its plant and dis-charge its employees rather than permit them to affiliate with the Union or any BURNETTECASTINGSCOMPANY403other labor organization, (d) threatened to discharge those of its employees whofailed to vote against the Union in the consent election conducted by the Boardon September 12, 1946, and (e) engaged in surveillance of union activities of itsemployees and of meetings sponsored by the Union and attended by employeesof Respondent, all in contrai,ention of the provisions of Section 8 (1) of the Act.On motion of counsel for Respondent granted by the Trial Examiner, Respond-ent was supplied with a bill of particulars with reference to the allegations aboveset forth.The answer of Respondent duly filed adnnts all the allegations of the com-plaint pertaining to the corporate stn ucture and nature and extent of thebusinessconducted by Respondent including the allegation that "Respondent was at alltimes herein mentioned and now is engaged in commerce within the meaningof Section 2 (6) of the Act" and further specially admitting that the Unionsnamed in the complaint are labor organizations within the meaning of Section2 (5) of the Act.Pursuant to a notice of hearing and of postponement thereof, a hearing washeld in Benton Harbor, Michigan, between March 4, 1947, and March 14, 1947,before R. N. Denham, the undersigned Trial Examiner duly designated by theChief Trial Examiner.All parties appeared and were represented by counsel.Full opportunity was afforded them to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.At the close of thepresentation of evidence in chief by the Board, the motion of counsel for theBoard to amend the complaint to conform to the proof was granted,applicableonly to the correction of names, dates,spellings and other matters not going tothe substantial issues drawn by the pleadings.At the conclusion of the hearingoral argument to the Trial Examiner was waived by all parties.Briefs withoutproposed findings of fact or conclusions of law have been received from counselfor the Board and counsel for Respondent.Upon the basis of the foregoing and upon the entire record, as well as from hisobservation of the witnesses and examination of such exhibits as were offeredand received in evidence, the undersigned makes the following:FINDINGS OF FACTI1H1', BUSINESS OF RESPONDENTRespondent was originally incorporated under the laws of the State ofMichigan in 1932 as Cookware Company of America. In 1942 the corporatename was changed to Burnette Castings Company, at which time it began toengage primarily in the manufacture of war materials.At the conclusion ofwar activities, Respondent began a reconversion program and resumed its manu-facture of cast aluminum cooking utensils. The entire process of casting,grinding, polishing, assembling, and shipping for distribution to the trade, iscarried on at Respondent's sole plant and principal place of business at Hartford,Michigan, a small community located 18 or 20 miles inland from Benton Harbor,Michigan.In the course and conduct of its business and in the operation of its plant,Respondent causes and has continuously caused substantial quantities ofaluminum and other raw materials and equipment used in the manufacture ofits products to be purchased and transported in interstate commerce from andthrough States of the United States other than the State of Michigan to its plantin Hartford, Michigan, and causes and has continuously caused large quantitiesof finished products to be sold and ti ansported in interstate commerce from its. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDHartford, Michigan, plant, to, into and through States of the United States otherthan the State of Michigan.Respondent is engaged in a business which affectscom}ngrge; as the term is —defined in the Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, and Local 931,United Electrical, Radio and Machine Workers of America, affiliated with theCIO, are labor organizations admitting to membership employees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESThe manufacturing operations of Respondent prior to its war productionactivities, are not reflected in the record beyond the fact that Respondent hadengaged in the business of manufacturing and distributing a line of castaluminum cooking utensils.During the war, its facilities were devoted to themanufacture of aluminum castings for airplane and other mechanical equipment.Both the pre-war and the war activities were carried on under the direct super-vision of Gene Kays, as plant superintendent, who continued to serve in thatcapacity until May 31, 1946, when after 2 weeks spent in "breaking in" hissuccessor, Max Pugsley, he gave up his employment with Respondent to devotehis entire time to his farminginterests.Prior to June 1946, Respondent's employees had never engaged in collectivebargaining with their employer nor been represented by a labor organizationselected for purposes of collecti\ e bargaining.When Respondent reverted to its previous business of manufacturing andselling cook ware, it adopted a plan of distribution through dealers instead ofthe more or less direct sale methods previously used.The "line" of utensilsconsisted of several sizes of sauce pans with appropriate covers, several sizesof frying pans, an oval roaster, a round roaster commonly referred to as a Dutchoven, and a grill used for pancakes and similar cooking.Many of the "numbers"were redesigned for the post-war trade and required new molds and equipment.This was obtained gradually and the articles making up the "line" were placedon the market, one at a time, as the equipment to produce them became available.At the time which marked the beginning of the controversy here involved, mostof the sauce pans and covers and most of the frying pans were in full production.Some experimental production of the redesigned Dutch oven had taken placeAvery few of the new type grills had been cast and none of the oval roasters hadbeen completed for distribution.With the resumption of commercial operations, some of the war-requiredsupervisions and controls were dispensed with.Max 'Pugsley, who had beenemployed in January 1943 with the title of production manager and had servedas a sort of expediter. was taken out of the plant and made assistant sales man-ager, leaving the plant supervision wholly in the hands of Kays and his variousdepartment foremen.Among the latter were Edward Rollins, an employee ofsome 18 years' service who, as an expert polisher, had been foreman of the polish-ing department from its inception and was then foreman of the day shift polishingcrew ; Clarence Dyer, admittedly not a skilled polisher but who, after severalintermittent employments with Respondent, in the course of which lie had ashort period of instruction at polishing under Rollins, was employed in July 1945to become foreman of the newly created night shift polishing crew: and CecilStair, foreman of the pei manent mold department BURNETTE CASTINGS COMPANY405Pugsley had, prior to his employment by Respondent, acted as plantsuperin-tendent for 6 years at the plant of Rudy Furnace Company, at Dowagiac, Michi-gan;-He testified that he had long been a student of and regardedhimself assomethingof an expertin plant management.Two weeks before Kays left, Pugsley was designated to succeedhim, withinstructions to get the plant on a production basis which would permitRespondentto put its full "line" into regular distribution at an early date.He and Kaysworked together the last 2 weeks of May 1946, and Pugsley officially tookcharge on Monday, June 3, although he, apparently exercised some of the authorityof the office (luring the last week of May, as well.One of Pugsley's pre-June 3 acts was to designate as chief inspector, with thesuggestion that he might also make him his (Pugsley's)assistant,Lawrence(Bud) Scherer, an employee in the shipping department, who had done somework at shipping, in the stock room, some types of inspection, and other utilityjobs in the same area of activity.The polishing department is the plant's largest unit of employment. Itswork is the key operationThe equipment consists of 16 machines ; some withautomatic or semi-automatic attachments, but all made up of rapidly revolvingshafts with polishing wheels at each end.The operations on the utensils varybut fall into the same general classifications.On the covers, which appear to bethe simpler and more rapid operation, four men constitute a lineTwo of thesemen, working at adjacent machines, rough grind the castings as one operationand then, on a finer wheel, dri-fine the article to its first stage of polish.Theproduct of these tvv o lien I hen goes to a "greaser" who, on a wheel that carriesa heavy coat of a special grease and very fine abrasive, brings the casting to itssemi-finish stage.He then passes it to the buffer who completes the polishingoperation.From the buffer, the article goes to those operators who drill holeswhen required, wash the articles and finally assemble the handles, heat controlindicators, and other attachments ready for shipment.The pans are moreextensively treated.On these, the inside hard skin is cut away by the spinnerThe rims are ground down for an inch or two from the top edge. The handles,when a part of the casting, and the handle receptacles, are separately polished,all operations being performed by one or two men, after which the pan goesthrough the same general process above described, except that some of thework is done with automatic or semi-automatic equipment.The grills, beingirregular in shape, are specially handled, sometimes by a single operator andsometimes by several.'The work of the polishing department is done on a balcony about 20 feetwide overlooking the main floor of the plant. , The principal exit from this balconyleads almost directly to the time clock which faces an open space about 35feet square, partly under the balcony.A side or "employees' " entrance to theplant lets off from this open space.The superintendent's office faces the openspace.This space contains a soft drink machine and, at the time in question,several benches. It is apparently here that the men congregated before goingto work and on leaving.InMay 1946, the day shift polishing crew, under Rollins, consisted of 21persons, including Rollins, and worked a 9-hour shiftIt appears to have beenmade up mostly of the older and more experienced men, and, from the over-allINo effort has been made here to describe the entire polishing process as followed mRespondent's plantSome automatic machinery is used and the polishing of the handlesand handle receptacles is usually all done by one uianOnly so much of the operation hasbeen here dwelt upon as will lend a reasonably (leaf understanding to the ntatteis m issue50909:1- 49-vol 79-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the record and production figures, to have handled most of the more-difficult-to-produce work.--The-,night shift crew,under Dyer,consisted of 17persons, including Dyer,working on an 11-hour shift.The record indicates thatthis -shift mainly worked on the routine pieces, although both crews handled allarticles in the "`line,"at times.,Most of the work of the polishers is at piece rates with a basic hourly rate atwhich pay is computed if the piece work production does not exceed the basic rate.Also, when utensils are to be re-run through the polishing department becauseof defects,such re-runs are usually accumulated and then put through, at thehourly rate.'During the morning of May 28, 1946, Pugsley posted a notice that; effectiveimmediately,the piece work rates would be changed as follows :Operation 20. -Spin complete and sun-ray8" Frying pan-bottom------------------------------------------------------11" Frying pan-bottom----------------------------------------------------234 qt. Sauce pan-bottom-------------------------------------------------33 qt Saucepan-bottom--------------------------------------------------New rateOld rate0 0505505.050 04045.0404Operation29.-Wire brushbottom, rough,grease and buff handles8" Frying pan-bottoms-----------------------------------------------------11" Frying pan-bottoms----------------------------------------------------234 qt Sauce pan-bottoms--------------------------------------------------334 qt.Sauce pan-bottoms-------------------------- -------------------- ---0.04.04.04040 03030303Operation 32.-Automatic Rough and Dri-fine8" Frying pan-bottoms-------------------------------------------------11" Frying pan-bottoms--------------------------------------------------23 qtSauce pan-bottoms------------------------------------------------334 qtSauce pan-bottoms------------------------------------------------0 0225.03250225.02750 017502.02.02Operation 35. -Automatic grease and buff8" Fiying pan-bottoms------------------------ o ---------------------------11" Frying pan-bottoms----------------------------------------------------234 qt Sauce pan-bottoms-------------------------------------------------3i4 qt. Sauce pan-bottoms--------------------------------------------------0 017502750175.02250 017502.02028 It is not seriously contested that many of the castings contain numerous "gas" holeswhich must be polished out, or,if the holes are too deep,discarded to be remelted.Someof these holes will show up at various stages of the polishing,but most generally do notbecome obvious until they have gone through the buffing,the last operation,to be thrownout on the line inspectionIn most instances,the holes are"pinged"or punched in byhand and then put through the entire polishing operation on an hourly pay basis. , Thereis credible testimony,however. that on occasions,the line inspector has taken pieces offthe line and handed them back to the polishers to re-run.When this has happened, thepolishers have either re-run them without charge when the defect was one of workmanshipor have included them in the piece-work count when the defect was in the casting.Thislatter,however,is very much the exception. BURNETTE CASTINGS COMPANY407In the samenotice, piece rates were fixed for thefirst timeon theDutch oven,all production of that item having theretoforebeen on a small and experimel falbasis,mainlyto produce samples.The piece rateson the variouscovers werenot changed and no rateswere fixed for eitherthe grills or oval roasters.Following the announcementof these downwardrevisions of'the going piece-work rates,and the new rateson the Dutch oven, the men on the first shiftworked through to the lunchperiod.They then punched theirtime cards as wascustomary, but at the end of the period, the approximately 20 men making up thecrew refused to return to work until they had protested to Pugsley. Shortly-after 1 p. in., Pugsley returned from lunch.The next hourand ahalf or twohours were spent in spirited discussion with him in the area in front of hisoffice.Finally the men demanded to see Ralph G. Mack, Respondent's president,.and at Mack's suggestion, delegated two of their number to go to Mack's office-withPugsleyand present their protests.Leonard Harbin, a piece worker andVerle Taylor, an hourly rate worker were chosen for that purpose. This meetingwas an extended one in which Mack explained what he described as the stateof the competitive market ; the necessity for reducing costs if they were to finda market ; the fact that they had surveyed the old rates and had found them,out of line with other comparable rates; and that the new rates would have-to stand but that if the men would try them out, especially the newly establishedrates on the Dutch oven, for 30 days, they would make a study at the end of thattime and readjust them if it seemed necessary.With this, the two representa-tives returned to the group and reported what had happened. The discussions,with Pugsley continued but finally concluded at about 4 p. in. with an agreementthat the revieed rates could stand but the Dutch oven rates would he tried outfor 30 (lays and then readjusted if the trial indicated a readjustment.The men were not especially pleased, but when the arrangement had been made,Pugsley told them togo home andthink it over, since the plant would be closedon May 30 and for the remainder of the week, and to return to work the followingMonday on the new basis. The men did this, and straggled out of the plant.Before many had left, however, the night crew began to report.As may beexpected, there was considerable discussion between the two groups with someindication in the record that feelings ran high at times. In the main,the pieces.handled bythe nightcrew were such that the cuts in rates did not affect themas seriouslyas the day crew, but there was still dissatisfaction even amongthem, andbefore the night crew began work, they, too, had a discussion with1'ugsley lasting between 1 and 2 hours, after which they returned to work. The-night crew continued to work the rest of the week.'On Friday, May 31, some of the day-shift men went to the plant for their'pay checks' There they were interviewed one at a time by Pugsley as to'3Concerning this, Pugsley's explanation of his reason for sending the day crew home onTuesday,May 28,with instructions to return the following Monday,takes a place in theover-all picture of numerous inconsistenciesHe testified :Q. Yes, when they left.this is the last week in May and Thursday being a'holiday, I had previously talked with Mr flack and we definitely decided not to runthe shop after Wednesday night for the rest of the week . . . so this happened onTuesday afternoon,so I said,"Well,we're going to close the shop down for the balanceof the tail-end of the week anyway" so I said, "Why don't you fellows, as long as these s,only one day left,go home and talk this thing over and make up your minds just what:you'd like to do "The production records show that the night crew worked the night of May 28-29 , that'they were idle the night of May 29-30 , and that they worked as usual the night ofMay 30-31.'The payweek ends at the close of businesson Wednesday.Friday is regular pay day;and covers earnings only through the precedingWednesday 408'DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether they intended to return Ito work on the new schedule1of rates.All whowere talked to agreed to do so.On Monday,June 3, only a small part of the day-shift polishers.reported forwork' and apparently the plant did not operate.that day. ' At least; the produc-tion records do not reflect any production for June 3.On Tuesday,June 4, the entire day-shift polishing crew reported.Pugsley,who urgently wanted production of Dutch ovens,immediately put that articleon the polishing line and almost immediately the spinners and the handle polish-ers began to complain.All pans have a hard skin on, the casting, apparently es-pecially on the inside,where the spinner's work is done. It was the complaintof the spinner that the castings he was working on were too hard to work andthat his tools had to be changed much more frequently:than with other pans.The handle polishers complained that because of he design of the pot and es-pecially the underside of the handles,they could not get to the bottoms of thehandles with their polishing wheels.As the clay proceeded.Pugsley inquired ofRollins as to the progress of the work and was told of the complaints.He wentto the spinner and heard his complaint about the hardness of the castings.When the spinner told him he had tried four or five and found them all toohard, Pugsley criticized him for not giving the work a"fair trial."Meantime,he had several of the castings tested on a machine that was on hand for suchpurposes and found the castings normal.'Pugsley next went to the handle polishers.The Dutch oven is a round highpan, about 11 inches in diameter,witp flat handles on oppositesides, protrudingfrom the upper riln.To afford a grip,these haudles are cast with a heavy ridgealong the outer edge on the under sideThe handle polishers complainedthat the wheels would notgo behindthis ridge or -lip,After some discussion,Pugsley suggested grinding down a part of the ridge and, following his ownsuggestion,took several to the grinding department where lie had a substantialpart of the ridge cutaway.On returning the castings to the polishers,the latterexpressed the thought that the change would help, but were still not satisfied.Tuesday'soperations in the polishing department were ragged and the pro-duction of this new article was relatively smallThe polishers were still dis-contented over the pay cut and the Dutch oven rates, and there was considerabletime lost in discussions and gettingieadjuted,duringwhich Ray Fuller, oneof the polishers,put forth the suggestion that they take stepsto bring a unioninto the plant.He questioned a number of the men and found them sympatheticto the idea.On Wednesday,the production of Dutch ouens, as rellictedby theproductionrecords, increased 50 percent,but the over-all production for the plant, in bothshifts,was between20 and 25 percent,in numbersof pieces produced, underthe May average.?6 There is credible testimony that on Friday, Pugsley had advised those whom he inter-viewed not to return to work until Tuesday because some necessary repair work was beingdone.The incident is not material, however, since no issue was made of it.6This apparently was a breaking test and did not go to the surface hardness referred to7Respondent kept no records of production by shifts.At times, one shift would dore-iuns on pieces originating on the opposite shiftThere is some testimony that duringthat period, the night shift finished sonic of the Dutch ovens worked on by the day shiftand that the day shift in turn finished a large number of frying pans originating on thenight shiftIn view of the absence of persuasive testimony to the contrary, it is assumedthat the relative production between the shifts remained substantially the same but withdeclines of some degree charged against the day shift who had the major readjustmentsto make BURNETTE CASTINGS COMPANY409As Fuller canvassed the day shift crew, he found an active interest in theUnion, which practically all the members of the crew supported.With thisi.asa background,on Wednesday, Fuller announced that the next day he would goto -BentonHarbor -and get the necessary cards for them to sign.While thetalk of a union was confined almost entirely to the day-shift polishingcrew, itsoonbecame" known in' mituy quarters outside that gr'bup. Charles Ritter,whose employment is officially that of guard, but who servesmanagement inmany incidental ways, distributing pay checks, carryingmessages,doing errandsto and from the neighboring communities and who also is an active deputysheriff in the county,'testified :Q. . . . "Just before they got fired, and according to the testimony theyhad just begun organizingYou mean at that time you heard it all over theshop?"A.Well, I don't know just exactly what time that was, as I stated before,but I heard them talking union, union. union. here and there amongst them-selves.Clarence Dyer testified that, during the week of June 3 that culminated in thedischarges, he was told by at least one of the men in his night-shift crew, thatthe day shift were talking about organizing, and that one of themwas goingto Benton Harbor to get a supply of union cards.Dyer also testified that dur-ing that week, Pugsley visited the plant almost every night ; that they dis-cussed various subjects dealing with the operations, the difficulty Pugsley washaving with the (lay shift over the piece-rate cuts, and the probable effectivenessof a consolidation of the shifts ; that on the night of June 7, Pugsley told him hewas discharging some of the day-crew men: and, on that night also told Dyerthat lie thought the night crew would go on as the day crew, under Dyer asforeman, on the following Monday, but would not know for certain until thenext day, Saturday, when he would get definite word to him. Dyer deniedthat he made any mention to Pugsley of the union activities in the day shift.For the reasons hereinafter set out. I cannot credit this.Pugsley was directly advised. 2 or 3 days prior to the June 7 discharges, byBert Morrison, that the day-shift polishers were preparing to organize.Mor-rison, a brother-in-law of Burnette, was employedas a sortof handy man onthe polishing deck.His main job was to keep the polishers supplied with freshwheels.Rollins, the foreman. was his son-in-lawMorrison testified that he wasaware of an anti-union attitude of Burnette; that he did not want to see Rol-lins injured by conduce of his crew that would meet with the disapproval of man-agement, and that he approached Pugsley in the plant and told hint of the move-ment.He testified.8Although Ritter denied having ever talked with anyone in management about the Unionand similarly denied having ever mentioned the Union to any of the employees, on the groundthat he was wholly without any interest in it, his testimony took him too completely out ofcharacter to entitle it to weight along the lines it was intended to supportRitter, asreferred to throughout the record, appears as something of a "busybody" and completely a"management" man.His duties covered a wide range, but always as a general "factotum"for management In his effort to protect the interests of management, he over-colored hisdisavowal of any interest whatsoever in the Union and his denials on other scores.Ritter'schores apparently were minor ones, but always as management's manExperience hastaught that such persons are a rich source from whichforemen and superintendents drawmuch information as to what is going on in the ranks of the employeesRitter and hisplace in the picture at the plant appear to be ty pical of this 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, I called him off and I told him, I said, "It looks like the boys over"there was going to organizd the whole shop union, that's what is going (on)there; all you can hear, and I thought I'd speak to you about it." So I don'tremember just the answer, but he give me some answer and went right'on like he was going in the front, and the best I remember, he said, "We'll stopit," or "We'll take care of it," something like that.Concerning this, Pugsley testified :Yes, Bert stopped me out there one day because I was very much surprised.I don't think I'd talked to Bert for two months.For some reason he neversaid much to me, and he met me out in the sand foundry and said he didn'tlike the looks of things, that things weren't going good around the plant.Well, coming from Bert, I didn't take it too seriously, and I said, "The man-agement will take care of things around the plant."Pugsley testified that during that week, he was frequently on the polishing deck.Scherer, his chief inspector and potential assistant, testified that he was moreor less constantly on the polishing deck and often talked to the men, frequentlyabout the complaints they were making It is to be expected that Scherer couldnot have been so intimately associating with the group and not have acquired atleast as much information as Ritter or as Dyer's informant ; and it is likewise tobe expected that Scherer, who boasted of his loyalty toward management, wouldkeep Pugsley advised, especially since both claimed to be greatly disturbed overthe let-down in production.Despite Pugsley's denial of knowledge of this activity, it is found that he wasdirectly advised of it on Wednesday. his second day in full command of opera-tions and that his knowledge kept full pace with the developments as theyoccurred.On May 28, he participated with Mack in an agreement with the mento try out the Dutch oven rates for 30 days and then resurvey them. On thenext working day, Tuesday, June 4, he chided Clint Skyrme, the spinner, forpassing judgment on the hardness of the Dutch oven castings after working ononly four or five of them.On the same occasion, when Lovell Martin andWilliam A. Martin complained about the handles on the Dutch oven, he urgedthem to try them out for 2 or 3 weeks and then see how they worked.He evenmade some changes by grinding down the objectionable ridge on the bottomof the handle and otherwise sought to encourage the men in their work on thisnew utensilsBut, on Wednesday afternoon, following his talk with Morrison,he was urging Mack to discharge most of the day crew, at which time Mackreminded him of the 30 days' trial agreement ; and on Thursday, again urgedtheir discharge so vehemently that Mack acceded to it.The dischargesWhen the May 28 episode took place and the day-shift crew was sent home forthe remainder of the week under orders to return the following Monday at thenew reduced rates of pay, their return was accomplished with no small feelingof resentmentThe immediate introduction of the Dutch oven into productionon the controversial piece-rate basis, did nothing to relieve the situation.Thecombination of the resentment of the men, their serious consideration for thefirst time, of a union for purposes of protection, and the problems incident to9It is to be noted that a short time after June 10, Respondent abandoned its efforts topolish the bottoms of these handles and confined the finish of these pieces to wire brushingthem.This resulted in a material saving of time in the polishing of this article. BURNETTE CASTINGS COMPANY-411'development of a workable technique for successfully, handling the Dutch ovenon the piece-work basis, clearly made either'immediate smoothroperation orsatisfactory production impossible.As has been heretofore stated, on Tuesday Pugsley apparently showed somedesire to assist the men and to encourage them in their problems with the Dutchoven.At that time, the day shift consisted of :Edward Rollins, foremanLouis Carlock, rough bore-this work was an operationpreliminaryto spinning and performed in a different part of the plant from theregular polishing deck.Horatio Cheney, packer(d) John Dorkowski, polisher-,(d)Glenn Fuller, polisher(d)Roy Fuller, polisher(d)Leonard Harbin, polisher(d)Gilbert Hitchcock, polisher(d) Peter Kruslak, polisher(d)Lovell Martin, polisher(d)Wm. Arvin Martin, polisher(d) Ovis Michaels, polisherThomas Miller, color buff-quit June 10, 1946Harry Rouse, polisher(d) Clint Skyrme,spinnerWm. Sweeney, polisher(d)Verle Taylor, handy manHoward Timmons, polisher* (d) Raymond Vliek, polisher(d)Bert Morrison, hand man.'°On Tuesday, June 4, the cover line then working on the clay- shift consisted ofHitchcock and Dorkowski at the rough grind and dri-fine, Kruslak at the greasewheel and Vliek as buffer. Since this work moves fast, it is customary for themen at thegrease wheel and the buffer to keep no record of their work, but atthe end of each day to take the totals reported by the two men on the roughgrind and dri-fine, and report that for their piece-work credit.On June 4, Hitch-cock and Dorkowski reported 300 covers each and, in accordance with the custom,Kruslak and Vliek reported their work as 600 each. This was Pugsley's firstfull production day of responsibility and Scherer's first day of authority as chiefinspector.It is the credible testimony of Hitchcock, Dorkowski, and Kruslak, that onthat day, the quality of the castings handled was very low, with many morethan average gas holes ; that both production and quality were being pressedby Line Inspector Guy Collins ; " and that as Collins would find a defect ina cover on the line, instead of setting it aside tobe re-run onhourly rates whena number had accumulated, he would take it back to the rough grind and dri-finemenand direct them to re-run it. These men, Hitchcock and Dorkowski,soon began to complain at this and told Collins they would put them throughthe regular operation and count them on their piece-work report, but would11Those whose names are preceded by (d) were later the subjects of discharge.Vliek wasdischarged with the others on Saturady,June 8 and rehired Tuesday,June 11.13 Collins did not appear as a witness.It was explained that he habitually spends hiswinters in Texas and only returns to Michigan in the summers. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDnot run them if they did not get paid for them. Collins replied that he intendedto run themas new pieces, and'that his whole interest was in getting "No 1"covers through.They did as directed by Collins and, because the percentageof rejects was abnormally high, wound up the day with piece-work charges for600 covers but with a much smaller number of covers at hand for physicalchecking because of the double run many of them had received.On the morning of June 5, Scherer made an inspection of the covers in processor finished the preceding day and on checking against the work cards of thecover-line crew, could find only about half as many covers as had been reported.He immediately reported his discovery to Pugsley who, Vii Scherer's statement,struck out the figures on the work cards that had been entered by Dorkowski,Hitchcock, Kruslak, and Vliek. and changed them to reflect half the productionthese men had reported.He did not then or at any other time mention thematter to any of the men but authorized Scherer to notify them of the cut.On leaving Pugsley, Scherer went to the polishing deck to accuse these fourmen of cheating on their piece-work count and to advise them of Pugsley'schange in their credit for the previous day's work.At that time, no coverswere being run by this crew and the men had scattered to jobs at other placeson the deck. Scherer had them assembled and made his accusation and announce-ment.They protested that their figures were correct and attempted to explainto Scherer what had happened. Obviously they could not account for 600 pieces,but Scherer refused to accept explanations and stood on his physical count.Rollins was called in and protested that these men had worked under him for along time and, in his opinion, would not wilfully cheat, notwithstanding the600 pieces could not be produced.His comments at the time, as quoted byKruslak, were :Now, you boys, you worked long enough with me that you wouldn'tcheat, . . . I know you didn't . . . Bud (Sherer) here just makes a lotof noise and wants to impress his authority.However,in the pay that was made to them the following Friday, June 7, theirproduction for June 4 was paid for only on the figures- as revised by-'Pugsley,Dorkowski and Hitchcock being cut 150 pieces each, and Kruslak and Vliek beingcut 300 pieces each'2On the afternoon of Wednesday, June 5, according to the testimony of bothMack and Pugsley,the latter told Mack about the"cheating"episode and com-plained that in his opinion the day-crew polishers were not trying to do a job andhe thought they should be discharged.At that time, according to their testimony,Mack reminded Pugsley of the agreed 30 days' trial period and urged him to tryto get the confidence of the men.That evening, Pugsley spent some time withDyer at the plant discussing, among other things, the difficulty he was having withthe clay-shift crew.In this connection too, it will be recalled that Dyer by thattime had been advised that there was a union movement in the day crew andthat one of the men was planning to go into Benton Harbor to get union cards-The record contains much credible evidence of Dyer's attitude toward the Unionand, his readiness to express it.Because of this and the topics admittedly under12On Monday, June 10, following their discharges, Dorkowski and Hitchcock separatelycalled on Pugsley and demanded pay for the pieces that had been deductedDorkowski wasgiven a check for $3 62 which., at the piece-work rate, represented 104 pieces.Hitchcockwas given a check for$3.33 which represented 96 pieces.No satisfactory explanation wasmade as to how these figures were determined.Pugsley's testimony was that he took theirrespective words for the amount and paid them accordingly,without discussion 413discussion,it is a fair presumption that Dyer conveyed his information toPugsley onthis occasion, notwithstanding both his and Pugsley's testimony thatunionactivities were never mentioned in their conversation 33Although there is no evidence of any incident in the production line the nextday, Thursday, June 6. that was provocative, beyond the fact that a new crew wasbeing broken in on polishing grills, which never before had been in substantialproduction, and made very small progress from the standpoint of finished pieces.Pugsley, according to his testimony, went to Mack that afternoon, and demandedthat he be allowed to make up a list of men for discharge from, the day crew.He testified that he told Mack, "Ralph, as far as I am concerned, these fellowsaren't producing for me, and its gotten around to the point where either I'mgoing to run the shop or they're going to run it, and what I'd like to do is togive you a list of employees who I'd like to have discharged because they're notproducing for me and I can't tolerate it any longer."He further quoted Mackas saying, "All right, Max, if you feel that way about it, make up yourlist andgive it to me tomorrowas soon aspossible."33The following testimony of Dorkowski, credited and accepted, is indicative of Dyer'sattitudeQ.With whom did you drive to and from work when you workedon the night shift'A. Clarence Dyer worked with me.Q Who?A. Clarence Dyer.Q.He was your foreman?A. And Allie Fuller always rode with me back and forth.Q. You drove the car, it was your car?A. Yes, it was my car.Q. You picked these people up?A. Yes.Q. And at the end of the evening you took them home?A. I take them to work and bring them home.Q.Did you ever have any discussion on the subject of labor organizationson thoseoccasions?A. Yes, I spoke there in the car to Allie Fuller, you know.We had tohave a unionup thereQ. About when would this be?A Oh, that was about, something around, about the end of Mayor something likethat.Q.May of what yearA Oh, the year 1946.Q.Were you still on the night shift then?A: Yes, I was still on the night shift then, and I told them aboutit.I said, "Ibelonged to the Union when I worked at Round Oak."Q. You told Fuller this?A. Yes, and I said, "We should have one here." I said, "I'm an old-time Unionmember, belonged to the Union when I was about fourteen years old," and I said, "I'dlike to stick to it," and Clarence Dyer, he was sitting next to me in the frontseat, says,"You better not say that " I said, "What's the matter?"He said, "You know Mr.Burnette wouldn't like that because if we get a Union there he'll close the plant up.We'd all be out of a job."Q.Was thereanything else said?A. No, that was all.Q Now, did thisjust occur on one occasion?A. That's all we had to say that time.Q That was just one time that that happened9A. That was allQ Did you discuss the Union with him any mote?A. No, I didn't bother with it any more then.In addition, the record contains many creditedallusions to similarstatements made byDyer subsequent to June 7, 1947, that will be later referred to herein 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDPugsley further testified that he set about Thursday night to compile the list;that his first selection were the four men in the "cheating" incident-Dorkowski,Hitchcock, Kruslak, and Vliek ; that his next selection was Oris Michels, becausehe (Pugsley) thought he had detected some discrepancy in his piece-work cardof June 4, reached the conclusion that he was a cheater, and so listed him fordischarge, without asking him for an explanation or in any manner letting himknow that he was under suspicion ; " that he next selected the crew who hadbeen working on the Dutch oven, which included Skyrme, Roy Fuller, GlennFuller,William Arvin Martin and Lovell Martin and in addition decided, whilehe was about it, to discharge John Sweeney, an employee of long standing who,at the time, was engaged at reaming out and grinding slots in handle receptacles,and stamping Respondent's name and trade-mark on the castings, because "therewasn't enough production going through to warrant carrying one man for thosesmall operations. I had enough men around there, where I could feed a fewmen in there a few hours a day to get that done." 13 Bert Morrison, heretoforereferred to, was selected, according to Pugsley because "Bert at that time waspicking up wheels and doing odds and ends around there, and every time I walkedout on the polishing deck, Bert was" just wandering around listlessly. In fact,I had to stop a few times he was moving so slowly, to get around him, I had toslow up to get around him and nudge him to get by him, and I could see nonecessity of keeping Bert Morrison on the top deck." Pugsley gave no reason forlisting Verle Taylor for discharge.This man, an unexperienced polisher, andstrictly an hourly paid employee, was listed as a "utility man" who substitutedfor Morrison when he was absent, hammered out gas holes in rejected castings,did some miscellaneous minor fill-in polishing jobs and later ran the "re-runs"on an automatic machine specially set up for that purpose.During the latterpart of the week beginning June 3, Taylor was one of the green men being brokenin to work on the grills. The only outstanding incident concerning Taylor atany time during the period here under consideration, was that he was one ofthe men selected by the polishing crew to talk to Mack on the occasion of theMay 28 protest and that, on that occasion, he asked for an increase in the generalhourly rate. If Taylor's failure to produce on the grill job that was relativelynew to all the polishers and admittedly a difficult piece to polish, was the reasonfor his inclusion on the list for discharge, it does not appear in the record.In addition to the foregoing, Pugsley also listed Alice Brown and two otherwomen, according to his testimony, because he was curtailing their work. Brownoperated a drill press which is in the finishing department. The work of theother two women is not described.Both Mack and Pugsley testified that during the morning of June 7, Pugsleygave the list to Mack ; that Mack made no comment on the subject of the dis-charges and shortly thereafter signed and transmitted the list to the time andpay-roll clerk."Although Pugsley's action on Thursday contemplated the discharge of prac-tically the entire day-shift polishing crew, he said nothing to Foreman Rollins14Michelswas engagedon covers.His production had always been satisfactory.Hewas not embroiled in the Dutch oven controversy nor in the Dorkowski-Hitchcock affair.In short,Pugsley admitted there wasno reasonfor his discharge except thesuspicion abovenoted.The other members of Michels' crew,Rouse andTimmons, were not disturbed.15 Sweeney was employedin the grinding department, away fromthe polishingdeck andunder an entirely different foreman.16The testimony of Mack and Pugsleyconcerningtheirconversationson Wednesday andThursday and the preparation and disposition of theliston Friday are not credited.Thistestimony is discussed hereinafter under the title "Analysisand Concluding Findings." BURNETTECASTINGS COMPANY415about his plan, nor was anything said nor any rumor extant in the plant onFriday, June 7, that there were to be any dischhrges:IRVAt the close of the day shift's work on Friday, the 7th, the employees assembledfor their regular pay checks.These were distributed to them in the customarymanner by Charles Ritter, with no comment or intimation to any of those abovelisted, to indicate that their services were being terminated, except in the caseof Alice Brown, who, after being paid, was taken to one side by Ritter and toldthatshe andtwo other women were being laid off temporarily, but could expectto be back in 2 or 3 weeks. Although one of the women has returned, Brownnever was recalled.The next morning, Saturday, June 8," the pay-roll clerks computed the finalpay covering Thursday and Friday, June 6 and 7, for Dorkowski, Hitchcock,Kruslak, Vliek, Clint Skyrme, Roy Fuller, Glenn Fuller, William Arvin Martin,LovellMartin, Oris Michels, Leonard Harbin, John Sweeney, Bert Morrison,Verle Taylor and Lynn Davis," placed them in addressed envelopes with anunsigned memo reading as follows:June 8, 1946Due to lack of production and materials, it is necessary for us to reduce ourworking force.Burnette Castings Co.and delivered them to Pugsleywho was at hand waiting for them. Pugsley thencalled in CharlieRitter, explained that thesemen werebeing discharged and,handingthe envelopesto him,asked himto deliver them, together with a noteto Dyer instructing him to have his crew report Mondaymorningfor slay-shiftduty underhim as foreman"Rittermade someof hisdeliveriesbefore reaching Dyer's home.From thatpoint, Dyer wentwith him topoint out the residences of the men.By the middleof the day, all the checksand noticeshad been delivered, but Rollins still hadreceived no advice about the action that was being taken.On Tuesday, June 11, Vliek was reinstated to his job by Pugsley, on therepresentationof some undisclosedemployees who, according to Pugsley, toldhim that Vliekhad beena victim ofcircumstancesand was a new employee and,in takinghis count from that of the other men, had not intended to cheat?°Vliekthereafter remainedIn the job for 2 weeks and quit.On the other side of the picture,and paralleling,in the time sequence, theincidents claimed by Pugsley and Mack to have happened, the recorddiscloses :On Tuesday, June 4, when the men returned to work, Roy Fuller started thethought among the men of joining a union. The men were complaining, unhappy,and finding difficulty in developing a procedure for handling the Dutch oven11The plant did not operate on Saturdays.11Lynn Davis was an experiencedpolisher formerlyemployed by Respondent.Early inthe weekbeginningJune 3,he had arrangedwith Pugsley to go backinto the polishingdepartment as a utility polisherat a basic rate of $1.00 per hour as against the going rateof 80cents per hour.He was deterredfrom immediatelyworking bya sore hand,but didreportthe morning of June 7.Duringthat day, he worked chiefly at polishinggrills.Pugsley testified that he decided to add Davis'name to thelist of dischargees, Saturdaymorning, June 8, when he got to the plant, because he had noticed Davis awayfrom hismachine much of the time on Friday and did not like his attitude.'° It is to be noted that Ritter was given no check for Alice Brown for her final 2 days.She went back to the plant the next week and got it20Vliek had, in fact, been working at the plant for a full month when the June 8 dis-charges took place. In taking his count from the roughgrinders,he was followingrecognized customin the plantand was inno different positionthan Rruslak,who was notrecalled. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat would permit them to earn better than the hourly rate, at the newly estab-lished piece prices.During this day, Pugsley, while sensing the discontent,made an effort to help them overcome the difficulties and urged them to try it fora few weeks until they could become accustomed to it.On Wednesday, the incident occurred in which Scherer discovered what hethought to be a 100-percent over-charge on piece work by Dorkowski, Hitchcock,Kruslak and Vliek.Without investigation, without questioning the men, andwithout conferring with Rollins, their foreman, Pugsley arbitrarily cut theamount of work to be credited to one-half of that reported. (See footnote 12supra,relative to Pugsley's later payment to two of these men for this deduction.)On this same day Morrison told Pugsley about the union activity in the day-shift polishing crew and was told that managemeiit would take care of it. Bythat time, the subject of the Union bad become common conversation on the dayshift,according to Ritter. , In this atmosphere, late that afternoon, notwith-standing his agreement with the polishers to try out the new rates for 30 daysand his urging of the men the previous day, to give it a fair trial for a few weeks,Pugsley went to Mack with the recommendation that the men on the day shift bedischarged because "they were not trying to produce."While there is littledoubt that Ppgsley discussed the men with Mack on that day, I am unable toaccept his testimony that his suggestion of discharge was ,bpttomed on his convic-tion that this group of old-time employees, many of whom he admits were."key"men, were deliberately refusing to try to turn out the work.One normally doesnot put men on a new job at an untried pay rate, with an agreement that theytake 30 days to accustom themselves to the work and to give it a production trial,and then, before they have been at it less than 2 days, discharge them for "nottrying," and especially without at least warning them.When such a thingoccurs it is almost axiomatic that if one looks below the surface, he will findanother and more logical reason prompting that type of otherwise unreasonableand normally inexcusable action.The union activity within the day crew andMorrison's warning of its existence is the only other, thing appearing in thisrecord which, if there existed an anti-union animus, might be expected to promptsuch action.However, Pugsley's argument apparently failed to persuade Mack,for Mack, refusing his request, cautioned him to "gain the confidence of the men"On Wednesday night, Pugsley and Dyer discussed the problems of the day crewand the- possibility of consolidating the polishing work in- ii single shift.Atthat time Dyer was fully advised that the day crew was seriously moving towardorganization and that one of their number expected to go to Benton Harbor thenext day to get a supply of union cards. It has been found that this informationreasonably may be expected to have been conveyed to Pugsley.On Thursday, nothing occurred on the polishing line that was outstandingexcept that work on the, grills was again started, with a green crew, and onlya very few were finished." Pugsley's testimony concerning operations on thisday was general in nature and to the effect that he was just convinced the menwere not trying.But, notwithstanding his rebuff the day before by Mack, it ishis testimony that late that afternoon, he repeated his demand for the dischargeof the day crew because they were not trying to produce, and completed it with a21Pugsley's only definite criticism of the Thursday work was directed to the grills whenthe men working on them finished 25. Production records show grills produced in 4 daysin May, the quantities being 38, 43, 17, and 126,respectively.In June, the grills producedwere : June 6-25 ; June 7-69 ; June 10-54 and thereafter at a rate in excess of 100 perday.Note, however, that June 7 was the last day for the day crew here involved. BURNETTECASTINGS COMPANY417veiled alternative that either they would have to go or he would stepaside assuperintendent.Notwithstanding that Pugsley testified that none of the men had previouslyworked on the Dutch oven on a productionbasis,that they were not familiar withhandling it, and had not gotten "tuned up to it," that polishingthe handlespresented a definiteproblem, and that these things may have had something todo with their reaction to it when they were given it ona piece-work producionbasis, he later testifiedas follows, on cross-examination :Q.Mr. Pugsley, on Wednesday you testified that Mr....I am referring toWednesday of the first week of June 1946 ..You testified thatMr. Macksuggested that you give these men a chance to see if these things did notstraighten themselves out.Now, you also testified that you immediatelycame in the very next day and insisted that they be fired.Did you considerthat giving them a chance, one day?He suggestedthirty days originally,did he not?A. From my observation. yes, I thought they'd had plenty of time.In the foregoing comments on the events of Wednesday, the incongruity of thistype of conduct by Pugsley has been pointed out Standing alone it is notunderstandable in a balanced and skilledplant manager-but here again wefind the intervening factor in the talk on Wednesday night with Dyer, when thelatter had just comeinto possessionof the information that one of the menintended to go to Benton Harbor that afternoon to get a supplyof union cards.That information brought the situation to an immediate crux. If there wasi:n inclination to defeat the Union. immediate action was indicated. Suchcricnmmtauces, ind no othei ilisclomed by the record could readily account forThursday's repetition of the demand for the discharges.In fact, Roy Fuller did go into Benton Harbor Thursday afternoon.WhenLynn Davis called on Pugsley on Wednesdayto arrangefor reemployment, hetalked with the polishers about theirunion plans.Davis was the only one inthe group familiar with the operationof unionsand on this visit arranged totake Fuller to the union office in Benton Harbor the next day. The visit wasmade as planned and Fuller was supplied with a quantity of application cardsand instructed generally as to how to proceed. This call at Benton Harborapparently was made after working hours.The next morning, Friday. June 7, Davis reported at the plant for work andwas assigned to polish grillsFuller,meantime, told the men he had obtainedthe cards and during the noon luncheon period, while in his car parked acrossthe road from the plant. obtained the signatures of Glenn Fuller, Lynn Davis,Lovell Martin, and William Arvin MartinWhile these men were signing, anarrangement was made among them to meet after working hours, in front ofthe tavern at Keeler 22 and there obtain the signatures of the rest of the day-shiftpolishing crew.Notice of'this plan was to be and was passed by word of mouthamong the menduring the afternoonAs the men returned at the end of the luncheon period, Ritter asked Fuller,"What are you boys cooking up," to which Fuller replied, "Nothing." In viewof Ritter's testimony that the men had been talking "Union-Union-Union" andthat as early as Tuesday. June 4, Fuller had asked Ritter if he did not want to22Keeleris a verb small community consisting of a store and a tavern and a few houses,a mile or so from Respondent's plantIt isat thetavern that many of the employees cashtheir paychecks on Friday nights,while the store is a normal source of supply forgroceries, etc. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDjoin a union and had been told by Ritter that he "didn't think Mr Burnettewould like that," this inquiry byoRitter has more than casual4meaning.This isespecially so in view of the credited testimony of Lovell Martin that, duringthe afternoon of Friday, the 7th, he met Ritter at the coca cola machine nearthe clock and got change from him to use in the machine:A. . . . He gave me the change and said, "Well, Lovell, tonight's thenight, is that right?"At first I didn't know what he meant, so I said,"What do you mean, tonight?" And he said, "You know what I'm talkingabout, to meet with the Union up at the Tavern," so I said, "No, I don'tknow anything about it," but I did at that time.As promptly as they could do so after being paid, Roy Fuller, Glenn Fuller,the Martin brothers and Lynn Davis went to Keeler and established a unionrecruiting stand across the road from the tavern, using the tail gate of Davis'small truck as a desk. They remained there about 2 hours and as the employeesand especially the members of the polishing crew came up, they would be hailedand invited to sign cards.During that day approximately 20 applications weretaken.Bert Morrison, who has been heretofore described as father-in-law of Rollinsand a brother-in-law of Burnette, the obvious controlling factor of Respondent,testified credibly that as he and his wife who also was then employed at theplant, punched in after the luncheon period on Friday, Ritter "stopped us andpulled us off to one side and had a talk with us and he wanted us to not mess up-with this gang that was forming a union because he said, `They're going to allget fired.' "Morrison had received word of the meeting at Keeler and drove there on hisway home, with his wife and Rollins also in the car. He stopped in front of thetavern opposite the truck where the men were taking applications.Almost im-mediately Ritter drove up and parked behind Morrison, then got out of his carand walked toward the tavern, stopping long enough to speak to Morrison.Morrison's testimony on this was :A.Why, he seemed to be just a little vexed.He talked pretty straightto us.He said, "You better stay right out of that or you're sure going toget fired, all of you is going to get fired." Seemed to be a little mad about.. .A. That's about all. I got out of my car and went over to sign with theboys.Although Ritter was supposed to be on duty at the plant until 7 p. m., thecredible testimony of a number of the Board's witnesses placed him at the tavernduring the period when the union memberships were being openly solicited. Rit-ter did not deny having been there but stated he could not identify the occasionbecause he frequently has to make trips to the store and into others of the sur-rounding communities during his working hours, to make incidental purchasesfor the plant.He stated that he has no recollection df having seen the mengathered around Lynn Davis' truck at Keeler and generally denied all knowledgeof or participation in any of the specific things attributed to him by the numerous-witnesses who testified concerning his statements and conduct.About the onlything Ritter acknowledged was that he delivered the final pay checks to thedischarged employees on Saturday, June 8, and as to these, he categorically deniedthat he knew that the men were being discharged or that anyone at the plant hadtold him anything other than to instruct him to deliver the envelopes to the BURNETTE CASTINGS COMPANY419persons to whom they were addressed,notwithstanding Pugsley's testimony thathe explained'to Ritter the reason for the Saturday delivery of the. checks;, that"that would be the natural thing to do." Ritter's tesimony so fails of persuasive-ness except where confirmed by credible corroborative evidence or circumstances,that it can he given little, if any, consideration as credible, probative evidence.Instead of disclosing the complete disinterest in the union activities which heprofessed, his evidence, when fitted with the recitals of credible witnesses, com-pels the conclusion that he entertained a hearty antipathy to any union of theemployees.In stressing the testimony concerning Ritter's conduct, it is recognized thathe is not a supervisor nor a responsible representative of management as theterms normally are used. It is also recognized that the record contains no directevidence that Ritter's duties involved espionage, although as guard he normallywould be expected to make reports to management on any matters observed byhim which involved fire hazards, purloining of stock, equipment or supplies, orhazards to its property in any other manner.His status as an active deputysheriff charged with preserving law and order and regularly covering certaindrinking spots in the county on week-ends, adds some element to his generalposition in the plant.The fact that he was described as a "general factotum,"and in all his activities with regard to the employees was acting under the im-mediate direction of either the "front office" or the superintendent, indicates acloser relationship with management than with the regular employees.As asouice of information to management, he therefore becomes an element to beconsidered in evaluating the over-all picture presented by this case.The incidents of Saturday morning, June 8, 1946, covering the preparation thatmorning of the final pay checks, their delivery to Pugsley and their distributionby Ritter have been described. There is no conflict as to what happened in thatregard.It was but a closing scene in the sequence of unorthodox managementconduct marking the affairs of that week as described by Pugsley.Of the 20 persons, excluding Rollins, listed as employees,of the polishing de-partment on June 7, all but Louis Carlock, a rough bore operator, Horatio Cheney,a packer, Thomas Miller, Harry Rouse, Harry Timmons, Raymond Vliek andWilliam Sweeney, all polishers, openly participated in the organizational activi-ties of June 7, and on that day, signed application cards, either at Fuller's carat noon or at the tavern in the afternoonNo effort was made to conceal whatthey were doing. In every instance the signing was done within sight of Ritter.With this in mind, it is highly significant that when the discharge notices andchecks were prepared and delivered the following morning, only those who hadthus signed the cards-with the exception of Vliek-received them.None of thenon-signers, except Vliek, was discharged and the fact that Vliek was promptlyreinstated on June 11 only emphasizes the conclusion that this clear-cut divisionwas much more than a mere coincidence. The same distinction arises also inthe case of John Sweeney. This man was second in seniority in the grindingdepartment.His step-son, William Sweeney, was and is employed in the polish-ing department.On the afternoon of the 7th, Sweeney and his step-son droveto the tavern to have their checks cashed. After returning to their car, Sweeneynoticed the men around Davis' truck.He also saw Ritter sitting in his car acrossthe road. Sweeney, a union man of long standing, left his car, went over to the-union group, signed an application card, returned to his car and drove home.His step-son did not leave the car or give any other evidence of interest in theUnion so far as the record discloses. Sweeney, too, was discharged the next,morning but his step-son stayed on. 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDComment has already been made on Pugsley's stated reason for Sweeney'sdischarge, but within a short time thereafter, he hired a new man-a completestranger-to do the same work Sweeney had been doingPugsley's reasons forhiring this man, he said, was that one of his polishers in Dyer's crew had askedhim to do so because, if this new man were given employment, he (the polisher)could then have a ride between his home and the plant in the new man's carRollins remained unadvised that his crew had been dismantled, that all thepolishing would be done in a single day crew, that his foremanship had been dis-continued; and that thereafter Dyer would be in charge, until he went to theplant Monday morning, June 10, fully expecting to go to work with some sort ofa crew and as its foreman.However, on arrival, he found Dyer had taken charge.Rollins, who gives the impression of not being particularly aggressive, did notquestion the change, and, seeking to make himself useful, took over the task ofgiving instructions to the newcomers from the night crew, most of whom wereunacquainted with the problems of polishing the more difficult articles which hadmarked the major part of the old day crew's workThe events up to June 8 constitute a group of circumstances that indicate astrong hidden force motivating the discharges, but contain little of direct evi-dence as to the attitude of Respondent's management toward unionization of itsemployees.However, the subsequent events, taken in conjunction with the fore-going circumstances, and the perfect timing of the discharges, are more revealingand lead to the conclusion that but for the union activity of June 4 to 7, therewould have been no discharges.On the afternoon of June 10, the discharged group, determined to intensify itsunion drive, stationed itself at a strategic point in the road some distance beyondKeeler, prepared to wave down the home-going cars of the day-shift employeesand solicit memberships in the Union. One such car, driven by Richard Childsand carrying Dyer and three other employees, was stopped.Lynn Davis ap-proached the car with cards in his hand.He asked one of the riders (Briggs) tojoin and received the reply that he would do so if the others did.Davis thenturned to Childs who indicated a willingness to joinDavis' credited testimonyas to what happened is:A. And he wanted to join. He said if the others joined, so, I said to thedriver, "How about you, driver?"Q.Who was the driver?A. Richard Charles, and he says, "Yes. I guess I might as well join," soIwalked around his car where I'd be next to him and started filling out acard, and when I had his card completed except for his signature I handedit to him and Dyer said, "I wouldn't he in any big hurry if I was these peopleto join the Union."Now, these may not be his exact words, but he said, "Iwouldn't be in a big hurry, because you know what happens to you andwhat's to prevent the same thing from happening to the other people if theyjoin the Union "Q. Anything else said?A. Yes, Charles said he would sign it later and Briggs and his wife saidthey'd wait, and Dyer said, "You wouldn't expect me to join would you?"And I said, "No, I wouldn't expect you to join."In substance, the foregoing was confirmed in its entirety, by the credible testi-mony of Gilbert Hitchcock.Dyer confirmed the incident up to the point wherehe is charged with having called Davis' attention to his own discharge andwarned the others that they could expect the same treatmentHe denied having BURNETTECASTINGS COMPANY421said this.However, in view of the many other statements credibly attributed toDyer, his denial is not credited and it is found that the incident occurred sub-stantially as above set out.Following the June 8 discharges and the shift of Dyer and his crew from thenight to the day shift, Dyer held many conversations with the men of his crewwarning them that if the Union were to establish itself in the plant, Burnettewould close it downOn one particular occasion shortly after June 10, in aconversation with Richard Charles and William Parmley, both of his crew, Dyermade the statement that under no circumstances would the men who had beendischarged on June 8 be allowed to return. Concerning this conversation, Dyer'stestimony reads :Q.Did you in those conversations with them say anything about the plantclosing down?A. There's only one statement I made to any effect of that sort.Q And what was that statement?A That was that I knew definitely that those men would not get backin the shop but, if they did, the plant would be apt to close.*A. No, what I had in mind was that I was positive that those mennot be brought back on the job.*****would*Q You were telling these men who were talking to you that they neednot be concerned about these other men being brought back?A. That's right.Q.Why were you so positive?A Because I knew-that the way conditions were in the plant, the weekpi for to the lay off, that there just wouldn't be any plant in existence, thatthat condition couldn't exist.Q Did you tell them that the plant would close if'they brought thosemen back?A I told them it was apt toQ Did Mr. Burnette ever tell you that'?A No.According to Allie Fuller. one of Dyer's crew, he and Dyer were eating lunchatKeeler some 3 weeks after the June S dischargesFuller had joined theUnion on June 8 and was soliciting Richard Charles to join.At lunch, thesubject arose and during the conservation. Dyer told Fuller, according to thelatter, "Mr. Burnette won't tolerate any Union and if the Union got in we'd all'be out of a job." -'3On June 10. 1946. the representative of the Union called on Mack to protestthe discharges but was told by Mack that the men had not been dischargedfor ounion activities.On August 22, 1946, a consent election agreement wassigned, in which it was stipulated that the discharged employees would not bepermitted to voteIn the election, held September 12, 1946, the Union was un-successful by a vote of 44 to 4.5There appear to have been no objections filed-concerning the election23The foregoing are only a few of the incidents testified to in which Dyer is chargedwith having made statements of the above character.No substantial purpose would beserved by furtliei reference to theirSimilar statements are credited to Cecil Stair, fore-nian,of the molding departmentBoth Dyer and Stair denied the statements, but in all,the circumstances, such denials cannot be credited809093-49-vol 79-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Alice Bi ownsigned a union card in the ladies'rest room on June 7. It hadbben given,to herby William'AFMartin as she passed by his,machi"ne and afterbeing signed was unobtrusively returned by her to him.On the evening ofJune 7, she was told as she received her regular pay, that she was being laidoff, together with two other women.There is no substantial evidence thatanyone in management knew she had either joined the Union or evidenced anyinterest in it.The lay-off was apparently a normal one. Brown had not beenin good health. She frequently had to stop her work and relax during the dayand, since Respondent made no pretense of observing seniority, her selectionfor lay-off was not illogical.There was no unfair labor practice in this.Some evidence was offered to indicate that Brown had been discriminatedagainst on the matter of recall.With the disclosure on June 10 of her unionmembership, when the union representative called on Mack, there might besome thread to tie the failure to recall her to her union membership, but it istoo tenuous and thin to be classed as substantial and probative evidence. Thereis no evidence of a custom of recalling employees, in or out of order. Thereclearly were no rules of seniority.Under such circumstances, Respondent wasunder no obligation to recall her. In the absence of a clear showing that herfailure of recall was directly due to her union,affiliations, no unfair labor practicefor such failure may be inferred.Leonard Harbinwas an active leader in the union movement. The evidencepertinent to his conduct in the plant indicates, however, that he madehimself,obnoxious as an emplo> ee.His was the orals conduct described by Pugsley thatfitted into his charge that the men were not cooperating.He was not namedin the complaint as having been discriminated against. In view of the factthat, although in general, his position was not unlike that of the others whowere discharged on June 8, the Union did not see fit to name him in the charge,and the Board omitted his name from the complaint, it must be assumed thathis discharge was bottomed on good cause, independent of the factors hereto-fore dwelt upon as applicable to the group as a whole.Analysis and concluding findingsThe evidence fails to support Respondent's contention that the discharges ofJune 8, 1946, arose from misconduct of the dischargees, combined with a previouslymade decision to consolidate the day and night crews. There is no single factthat leads to this conclusion, but the whole record, the "congeries of the wholefacts," when fitted together and laid out in paralleling time sequence, fully sup-ports substantially all the allegations of the complaint.Pugsley's first recorded official act was the pay-rate, reductions of May 28.His resentment at the protests of the day-crew polishers and their refusal toaccept the cuts complacently, carried over to the following week, the first weekof production under his official supervision.When the men returned to work onTuesday, June 4, they were discontented and discouraged.He knew it. Thisdiscontent, however, did not carry itself to Dyer's night crew.They were butlittle affected by the rate cuts, did not make an issue of them, and otherwise didnothing to incur Pugsley's displeasure.On that Tuesday, the day crew began an agreed 30 days' trial of the new rates.The next day, Pugsley learned from Morrison of the Union activity among theday crew and suggested to Mack that they be discharged.Mack refused hisrequest and insisted the men be allowed the agreed 30 days to test the new rates.That evening, Pugsley talked to Dyer about his troubles with the day crew.At BURNETTECASTINGSCOMPANY423that time,Dyer knew of the union activity in the day crew and specifically, thatnext day (Thursday)one of the group intended to get a supply of union cardswith which to begin the union organizational campaign.He had every oppor-tunity and an excellent occasion to pass this information to Pugsley.Notwith-standing the denials of both, there is a justifiable inference that Dyer did so.On the next day, Thursday,Pugsley again discussed the discharge of most of theday crew with Mack. That Mack then authorized him to make up his list ofthose to be discharged and give it to him early Friday is not only questionablebut highly improbable.Mack, when on the witness stand, did not create theimpression of a business man who would so far disregard his commitment tohis employees for a 30 days' try-out period as to discharge the major portion ofhis best qualified men for failure,after 3 days had expired,even in the face of athreat by his new and untried superintendent to quit if the discharges did nottake place.It is equally questionable and improbable that Mack received thelist early Friday morning,did not bother to discuss with Pugsley any of thenames on it,or the reasons for individual selections,but signed the list immedi-ately and passed it on to the Pay-roll Department.As has been noted,had sucha decision been made then, a concomitant decision would be expected with ref--erence to moving the night shift crew up to the day shift.They were practicallythe only ones left to do polishing.But that instruction was not given by Mackuntil Saturday morning, after a full opportunity had come to Mack and Pugsleyto learn the identity of the men who had signed the Union cards the precedingafternoon.The fact that the pay roll was distributed Friday afternoon withoutmention that the services of any of the men were being terminated militatesagainst the credibility of the statements that the list was made up and placed inMack's hands and by him passed to the Pay-roll Department,Friday morning.There is no plausible or persuasive explanation of any of these unusual andunorthodox occurrences.No instance was cited of insubordination or deliberateslowing down of production.The circumstances then existing admittedly weresuch that normal production could hardly be expected,but the production records,taking these circumstances into consideration,fail to indicate a deliberate slow-down.While the record fails to disclose direct evidence of animosity by either Burnette,Mack or Pugsley toward the unionization of the employees,the evidence concern-ing remarks by Ritter,Dyer and Stair that such animosity existed to the extentthat the plant would be closed down if a union came into it, and Dyer's remarks(1) that by signing a union card,Charles would be in line for dismissal suchas the others had suffered a few days before,and (2)that the plant would beclosed before management would return the dischargees of June 8 to their jobs,are ample to support a finding that such animosity did, in fact,exist.In view of all the facts herein set out, it is found:(1) That Respondent enter-tained an active animosity toward the unionization of its employees;(2) thatPugsley was kept currently informed on the progress of the union movement inthe plant,including the identity of those employees who, up to and including themembership campaign at Keeler on the afternoon of Friday, June 7, openly signedmembership cards;(3) that Pugsley did not receive blanket authority from Mackon Thursday to discharge whom he pleased from the day-shift polishing crew ;(4) that Pugsley did not prepare the list of employees who were ultimately dis-charged, on Thursday night, June 6 and did not deliver such list,with only thename of Lynn Davis omitted,to Mack on Friday morning,June 7; (5) that Mackdid not deliver such list to the Pay-rollDepartment Friday morning,June 7;(6) that the list, if any,was compiled by Pugsley between the close of the mem- 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership solicitations at Keeler on Friday, and Saturday morning, June 8, (7) .thatVliek was reinstated promptly,,for the reason that he had not participated inthe Union activities; (8) that thepersons namedin the complaint, with the ex-ception of Alice Brown, were selected for discharge solely because they wereknown to have participated in the Union activities and to have signed member-ship application cards of the Union, and to discourage membership in the Union ;(9) that by the remarks heretofore found to have been made by Dyer and Stair,Respondent made statements to its employeesindicatingits hostilityto the organ-ization of the employees by the Union or.any other-labor organization,threat-ened to discharge employees who joined or were active in behalf of the Unionor, any other labor organization, and threatened to close its plant and dis-charge its employees rather than permit them to affiliate with the Union orany other labor organization; (10) that by such conduct and by the dischargesabove referred to, Respondent has interfered with, restrained, and coerced itsemployees in the rights guaranteed them in Section 7 of the Act; (11) that thelay-off of Alice Brownwas in normal courseand that Respondent's failure torecall her was, and is, under the practices of the plant, solely a matter of admin-istrative discretion; (12) that there is no evidence of interference on the part ofRespondent, by threats or otherwise, in the conduct of the consent election ofSeptember 12, 1946.2'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in' Section III, above,occurring inconnection with the operations described in Section 1, above, has a close,intimate,and substantial relation to trade, traffic and commerce among theseveral States.and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and takecertain affirmative action which will effectuate the policies of the Act.It has been found Respondent, on June 8, 1946, discriminatorily discharged andterminated the employment of Lynn Davis, Glenn Fuller, Roy Fuller,WilliamArvinMartin,LovellMartin,JohnDorkowski,BertMorrison,Verle Taylor, Gilbert Hitchcock, Clint Skyrme, Orin Michels, John Sweeney, and24The complaint contains an allegationof surveillanceof union meetings by RespondentSince it has been found that Pugsley was kept informed of the union activities of the men,including the identity of those who openly signed cards on Friday, the 7th, and since, sofar as the record indicates, Ritter was the only person closely associated with managementwho was in a position to have and report this information to Pugsley, it is a reasonableinference that Ritter's observations formed the basis of the information on which the dis-charges were basedThere is no seasonablebasis,however, to inter that Ritter was actingunder instructions from Pugsley or any other person inmanagementin getting this informa-tionIt is more reasonable to believe that his conduct was that of a volunteer and thatin that capacity he passed the information to PugsleyHe was not a supervisor or aresponsible representative of management, and, regai dless of how reprehensible his conductmay have been in his volunteer spying operations,I am unableto find that it constitutedsurveillance by RespondentThere is some testimony by Foreman Stair that on one occasion subsequent to June 7, heattended what apparently was an open meeting of the Union, '*out of curiosity "This isnot regarded as sufficientin, the circumstances ofthiscase, to constitute surveillance, assuch, although under other circumstances an opposite finding might be justifiedTheincidentisdismissedas a display of poor judgment by Stair and no finding is made onthis allegation of the complaint. BURNETTE CASTINGS COMPANY425Peter Kruslak for the reason that they joined and assisted United Electrical,Radio and Machine Workers of America, Local 931, CIO, and engaged in concertedactivitieswith other employees of Respondent for the purpose of collectivebargaining and other mutual aid and protection. It will be recommended thatRespondent offer each of the foregoing employees immediate and full reinstate-ment- to their former or substantially equivalent positions' without prejudiceto their seniority or other rights and privileges, and make them whole for anyloss of pay they may have suffered by reason of such discrimination, by paymentto each of them of a sum of money equal to the amount they normally would haveearned as wages during the period from June 8, 1946, to the date of such offer ofreinstatement, less their net earnings, if any, during said period ; and thatRespondent post appropriate notices to its employees as hereinafter more fullyset out.Upon considered review of the entire record, the undersigned is convinced thatRespondent's conduct indicates an attitude of opposition to the purposes of theAct generally. In order, therefore, to make effective the interdependent guar-antees of Section 7 of the Act, to prevent a reoccurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs coin-merce and thus to effectuate the policies of the Act, it will be recommendedthat Respondent cease and desist from in any manner infringing upon any ofthe rights guaranteed in Sectioh''7 of the Act.Upon the basis of the foregoing findings of tact and upon the entire record, the-undersigned makes the following:CoNcLusioNs OF LAW1.United Electrical, Radio and Machine Workers of America, and Local 931,United Electrical, Radio and Machine Workers of America, affiliated with theCIO, are labor organizations within the meaning of Section 2 (5) of the Act.2.Respondent by interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, has engaged inand is engaging in unfair labor practices within the meaning of Section S. (1)of the Act..3.By discriminating in regard to the hire and tenure of employment of LynnDavis, Glenn Fuller, Roy FhIler, William Arvin Martin, Lovell Martin, JohnDorkowski, Bert Morrison, Verle Taylor, Gilbert Hitchcock, Clint Skyrme, OrisMichels, John Sweeney, and Peter Kruslak, thereby discouraging membershipin United Electrical, Radio and Machine Workers of America, Local 931, affil-iated with the CIO, Respondent has engaged in and is engaging in unfair labor-practices within the meaning of Section S (3) of the Act.4The aforesaid unfair labor practices are unfair labor practices affecting-commerce within the meaning of Section 2 (6) and (7) of the Act.5.By discharging or laying off Alice Brown on June 7, 1946, Respondent has-engaged in no unfair labor practices within the meaning of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusionsof law, theundersigned recommends that Respondent,Burnette Castings Company, of Hart-ford, Michigan,its officers,agents, representatives.successors,and assigns shall :ss In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to.mean `former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L.R. B. 827. 426DECISIONSOF NATIONALLABORRELATIONS BOARD1.Cease and desist from :Ta) Discouraging membership, in United Electrical,Radio rand Machine Work-ers of America and Local 931, United Electrical,Radio and Machine Workersof America,affiliated with the CIO,or any other labor organization,by discrim-inating in any manner in regard to the hire or tenure of employment, or anycondition of employment of any person in its employ,because of his member-ship in or assistance to any labor organization or his engagement in concertedactivities with other employees of Respondent for the purpose of collective bar-gaining and other mutual aid and protection ;(b) In any other manner interfering with,restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form labor organiza-tions, to join or assist the above-named labor organization or any other labororganization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a)Offer to Lynn Davis, Glenn Fuller, Roy Fuller,William ArvinMartin,Lovell Martin,John Dorkowski,Bert Morrison,Verle Taylor, Gilbert Hitchcock;Clint Skyrme, Oris Michels,John Sweeney and Peter Kruslak,full and immediatereinstatement to their former or substantially equivalent positions,without prej-udice to their seniority or other rights and privileges ;(b)Make whole the said persons named in the preceding paragraph forany loss of pay they may have suffered by reason of Respondent's discriminationagainst them,by payment to each of them a sum of money equivalent to whathe normally would have earned as wages during the period from the date of hisdischarge, June 8, 1946, to the date of Respondent's offer of reinstatement, lesshis net earnings,if any, during said period ;(c)Post immediately at all points in its plant at Hartford,Michigan, wherenotices to employees usually are posted, copies of the noticeattachedhereto as"Appendix A."Copies of said notice,to be furnished by the Regional Directorfor the Seventh Region,shall, after being duly signed by Respondent's representa-tive, be posted by Respondent immediately upon receipt thereof and maintained byit for sixty(60) consecutive days thereafter in conspicuous places includingthe bulletin boards above described.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial;(d)Notify the Regional-Director for the Seventh Region in writing, withinten (10)days from the date of receipt of this Intermediate Report and Recom-mendations,what steps Respondent has taken to comply therewith.It is recommended that the allegations of the complaint pertaining to thealleged discriminatory discharge of Alice Brown,and to threats to dischargeemployees who failed to vote against the Union in a forthcoming consent election,and to alleged surveillance by Respondent of union meetings, be dismissed.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notify the Regional Direc-tor for the Seventh Region in writing that it will comply with the foregoingrecommendations,the National Labor Relations Board issue an order requiringthe Respondent to take the action aforesaidAs provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or BURNETTE CASTINGS COMPANY427counsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rocliambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings uponallmotions or objections)as he relies upon,together with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the same period,file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyuponthe filing of such statement of exceptions and/or briefs, the party or counselfor' the Board filing thesame shallserve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of serviceon the other parties of all papers filed with the Board shall be promptlymade asrequired by Section 203.65.As further provided in said Section203.39, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfromthe date of service of the order transferring the case to the Board.Dated June 17, 1947.APPENDIX AR. N. DENHAM,Trial Examiner.NOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations,to join orassistUNITED ELECTRICAL, RADIO AND MACHINEWORKERSOF AMERICA, AND LOCAL 931, UNITED ELECTRICAL, RADIO AND MACHINE WORK-ERS OF AMERICA, AFFILIATED WITHTHE CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aidor protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.Lynn DavisGlenn FullerRoy FullerWilliam Arvin MartinLovell MartinJohn DorkowskiBert MorrisonAll our employees are free to become or remain members of theVerle TaylorGilbertHitchcockClint SkyrmeOris MichelsJohn SweeneyPeter Kruslakabove-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against 428DECISIONSOF NATIONALLABOR RELATIONS BOARDany employee because of membership in or activity on behalf of any such labororganization.BURNETTECASTINGS COMPANY,Employer.By ----------------------------------(Representative)(Title)Dated-------------------NOTE : Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after dischargefiomthe armed forces.This notice must remain posted for60 days from the date hereof, and mustnot be altered,,defaced, or covered by any other material